EXHIBIT FIRST AMENDMENT This FIRST AMENDMENT, dated as of April 15, 2009 (this “Amendment”), amends that certain CREDIT AGREEMENT, dated as of October 23, 2007 (the “Credit Agreement”), among PACIFICORP, an Oregon corporation (“Borrower”), the banks listed on the signature pages thereto (the “Banks”), THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent and UNION BANK, N.A., (formerly known as Union Bank of California, N.A.), as administrative agent for the Banks (in such capacity, the “Administrative Agent”).Capitalized terms used but not otherwise defined herein have the respective meanings given to them in the Credit Agreement. WHEREAS, the parties hereto have agreed to amend the Credit Agreement in certain respects as more fully set forth below; NOW, THEREFORE, the parties hereto hereby agree as follows: Section
